

Exhibit 10.6
SALES AND MARKETING AGREEMENT




THIS AGREEMENT (the “Agreement”) is made as of January 16, 2013, by and among
RBC Life Sciences, Inc. ("RBC Life") of 2301 Crown Ct., Irving, Texas, U.S.A.,
75038, Terry Butler (“Butler”) of 45 Royal Albert Crescent Paradise Point, Gold
Coast, Queensland, Australia, 4216.


WHEREAS:


(A) RBC Life is a supplier of certain high quality nutritional supplement
products and owns or licenses, as the case may be, rights to distribute such
products;


(B) RBC Life desires to expand distribution of its nutritional supplement
products internationally utilizing RBC Life’s MLM System;


(C) Butler has successfully built multi-level marketing distributorships as an
independent distributor for companies engaged in the distribution of nutritional
products in international markets;


(D) RBC Life and Butler desire to enter into an agreement to facilitate the sale
and distribution of RBC Life’s nutritional products utilizing the MLM System in
the Territory (as hereinafter defined).


NOW THEREFORE in consideration of the recitals, the mutual covenants hereinafter
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:


1.
Definitions:



a.
“Confidential Information” includes, but is not limited to, any written or oral
contracts, trade secrets, know-how, product formulas, customer records, business
methods, business policies, memoranda, reports, records, computer retained
information, notes, financial information, or intellectual property rights.



b.
“Customer” means any person or entity that purchases an RBC Life Product,
including an RBC Life independent Associate (as that term is defined in the RBC
Life Associate Policies and Procedures, as amended from time to time, which is
published at www.rbclife.com).



c.
“CV” means commissionable volume as that term is defined in the RBC Life
Associate Compensation Plan (as published at www.rbclife.com).



d.
“Marketing Fee” means the fees paid to Butler in accordance with Section 3.




Sales and Marketing Agreement        Page 1 of 12





--------------------------------------------------------------------------------



e.
“MLM System” means the multi-level marketing system employed by RBC Life in
North America, Taiwan and certain other countries in Southeast Asia as of the
date of this Agreement and as amended from time to time.



f.
“Products” shall mean RBC Life products that may be legally sold utilizing the
MLM System in a respective country.



g.
“QV” means qualification volume as that term is defined in the RBC Life
Associate Compensation Plan.



h.
“Sales” shall mean revenue received by RBC Life, as reported in RBC Life’s
financial statements in accordance with generally accepted accounting principles
in the U.S., upon the sale of commissionable products, i.e. products that have
QV and CV attached to them for purposes of calculating commissions under the
Associate compensation plan. Specifically excluded from sales are revenues
received upon sale of sales aids, sales tools and training materials and
shipping and handling charges.



i.
“Territory” means Australia, New Zealand, Hong Kong, Singapore, Malaysia,
Thailand, Vietnam, Indonesia, Cambodia and Laos. Subject to mutual agreement of
the parties, the following countries may be added to the Territory at a later
date: South Korea, India, Japan and Mainland China. A country may be removed
from the Territory at the option of RBC Life if there are no Sales to Butler’s
downline organization in such country for a period of one (1) year following the
date that Products are first approved for sale in that country.



j.
“USD” means United States Dollars.



2.Rights Granted by RBC Life:


RBC Life hereby grants to Butler the right to promote, sell and distribute the
Products and to enroll Customers in the Territory in accordance with the terms
and conditions set forth in this Agreement. Nothing in this Agreement shall be
construed to prevent any RBC Life Associate in good standing from enrolling a
Customer in the Territory, building a downline organization that includes
Customers in the Territory or earning commissions from sales of Products in the
Territory.


3.
Compensation:



a.
Marketing Fees. In addition to Associate commissions paid in accordance with the
RBC Life Associate Compensation Plan (as published at www.rbclife.com), Butler
shall be entitled to receive a monthly marketing fee calculated as a percentage
of Sales in the Territory as follows:








Sales and Marketing Agreement        Page 2 of 12





--------------------------------------------------------------------------------



Monthly Sales in the Territory (USD)
 
Marketing Fee Percentage
$0 to $500,000 (inclusive)
 
10%
Over $500,000
 
5%
 
 
 



Marketing Fees shall be paid by the end of the month following the month in
which the Marketing Fees are earned to an account or accounts set forth in
written instructions provided by Butler.


b.
Exclusion from Marketing Fee Calculation. No Marketing Fees shall be due on
Sales in a country within the Territory until operations commence in that
country under this Agreement. Operations will be deemed to commence in a country
upon (i) the execution of an Operations Agreement among the parties pursuant to
Section 6 below and (ii) the enrollment by Butler of at least one (1) Associate
from that country in its downline organization.



c.
Marketing Fee Statement. With each payment of Marketing Fees, RBC Life shall
provide to Butler a statement that sets forth in reasonable detail the
calculation of such Marketing Fee.



d.
Marketing Fee Advance. For a period of six (6) months from the date of the
Agreement, RBC Life agrees to make advance payments of future Marketing Fees
that the parties reasonably believe will be earned by Butler pursuant to this
Agreement. The timing and amount of such advances shall be by mutual agreement
of the parties and shall be based on a written plan of future activities
submitted by Butler and estimated future Marketing Fees. Estimates of future
Marketing Fees shall be based in part upon written forecasts of future Sales in
the Territory submitted to RBC Life by Butler, which forecasts RBC Life may
reasonably modify at its sole discretion. Advance payments of Marketing Fees
shall first be deducted from Marketing Fees earned in determining the amount of
the Marketing Fees to be paid for any month.



4.
Obligations of Butler:



a.
Enrollment as RBC Life Associates. Butler shall submit an application to enroll
as an RBC Life Associate and, accordingly, agrees to be subject to the Terms and
Conditions and Policies and Procedures associated with such application.



b.
Sales and Marketing Obligations. Butler agrees to use all reasonable means to
aggressively (i) promote the sale of the Products in the Territory, (ii) recruit
and enroll new Customers in the Territory and (iii) train and motivate Customers
in the Territory in a manner consistent with good MLM System marketing and sales
procedures. Training provided shall include, but shall not be limited to,
training with respect to


Sales and Marketing Agreement        Page 3 of 12





--------------------------------------------------------------------------------



the Products, effective MLM System business practices and compliance with the
RBC Life Associate Policies and Procedures. Butler shall be responsible for all
expenses related to these marketing and sales obligations, which expenses shall
include, but are not limited to, expenses associated with travel and
entertainment, meetings and events, communications, advertising, samples,
promotional materials and sales media.


c.
Establishment of Operations. Butler agrees to enter into an Operations Agreement
pursuant to Section 6 below with respect to each country in the Territory prior
to commencing sales and marketing activities in such country.



d.
Qualification of RBC Life Business. For each country within the Territory,
Butler shall consult with and provide direction to RBC Life with respect to
activities and actions required (i) to legally qualify RBC Life to conduct
business using the MLM System, (ii) to obtain applicable business licenses and
permits and (iii) to obtain registrations and regulatory approvals required for
the warehousing, sale and distribution of the Products. RBC Life shall be
responsible for the cost of any required governmental fees and expenses related
to third-party consultants, attorneys or other professionals engaged to
facilitate these activities. RBC Life, in its sole discretion, may accept or
reject any advice or direction provided by Butler.



e.
Protection of Intellectual Property. Butler agrees to consult with and provide
direction to RBC Life with respect to protecting its intellectual property in
each country within the Territory. Such protection shall include, but not be
limited to, registering trademarks, service marks, trade names, patents,
copyrights or other intellectual property. In connection with these activities,
RBC Life shall be responsible for the cost of any required governmental fees and
expenses related to third-party consultants, attorneys or other professionals
engaged to facilitate these activities. RBC Life, in its sole discretion, may
accept or reject any advice or direction provided by Butler.



f.
Compliance with Government Regulations. Butler agrees to abide by and comply
with all governmental laws and regulations in the Territory and all sales
policies and operating procedures of the RBC Life, so long as such policies and
operating procedures are not in conflict with governmental laws and regulations.



g.
No Authority to Obligate RBC Life. Butler shall not obligate or contract on
behalf of the RBC Life unless he has specific written authority to do so from an
authorized representative of the RBC Life.



h.
Non-Competition. With respect to any country that is included in the Territory,
unless otherwise agreed in writing, during the term of this Agreement and for a
period of one (1) year following termination of this Agreement, Butler shall not
engage in the promotion, sale or distribution of any nutritional supplement
products (other than the Products), whether or not such products are considered
to be competitive with the Products, or engage in any network marketing or
multi-level marketing business,


Sales and Marketing Agreement        Page 4 of 12





--------------------------------------------------------------------------------



whether or not such business is considered to be competitive with the business
of RBC Life.


5.
Obligations of RBC Life:



a.
Products. RBC Life shall supply the Products to be sold and distributed pursuant
to this Agreement. Products supplied shall be manufactured in compliance with
current Good Manufacturing Practices established by the U.S. Food and Drug
Administration.



b.
Product Registration. RBC Life shall expend resources as may reasonably be
required (as determined in its sole discretion) to register Products and obtain
approval to sell and distribute Products in each country within the Territory.
While the parties shall endeavor to mutually agree on the list of Products that
shall be sold and distributed in each country within the Territory and the
pricing of such Products, the final list and pricing shall be determined at the
sole discretion of RBC Life. Nothing in this Agreement shall be construed to
obligate RBC Life to reformulate any Product or conduct clinical studies with
respect to any Product in order to qualify such Product for sale in a country
within the Territory.



c.
Qualification of RBC Life Business. RBC Life shall expend resources as may
reasonably be required (as determined in its sole discretion) to qualify RBC
Life to conduct business using the MLM System in each country within the
Territory. While the parties shall endeavor to mutually agree on the sequence of
countries within the Territory that such qualifications are sought, the sequence
shall be determined at the sole discretion of RBC Life. Failure by RBC Life to
qualify to conduct business operations in any country within the Territory shall
not be deemed a breach of this Agreement.



d.
Compliance with Government Regulations. RBC Life shall expend resources as may
reasonably be required (as determined in its sole discretion) to engage
third-party consultants, accountants, attorneys or other professionals to ensure
that RBC’s business in each country within the Territory is conducted in a
manner that fully complies with government laws and regulations.



e.
Protection of Intellectual Property. RBC Life shall expend resources as may
reasonably be required (as determined in its sole discretion) to engage
third-party consultants, attorneys or other professionals to facilitate the
protection of RBC Life’s intellectual property, including, but not limited to,
trademarks, service marks, trade names, patents and copyrights.



f.
Provision of Websites. RBC Life shall provide a website specific to each country
in the Territory upon request by Butler. RBC Life shall have a reasonable period
of time to make such website available following receipt of such request. Such
website shall have functionality which includes, but is not limited to,
enrollment of new Customers, placement of Product orders together with
collection of related payments, and access


Sales and Marketing Agreement        Page 5 of 12





--------------------------------------------------------------------------------



to Product and RBC Life business information and promotional materials. Access
to such websites and the information and data available therefrom shall be
subject to appropriate levels of security. RBC Life shall employ resources as
may reasonably be requested, determined at RBC Life’s sole discretion, to
enhance the functionality of these websites at the request of Butler.


g.
Travel Expenses. RBC Life shall be responsible for all travel expenses of RBC
Life employees or others who travel to the Territory at the direct written
request and authorization of RBC Life, unless otherwise agreed in writing by the
parties.



h.
Payment of Commissions. RBC Life shall pay commissions to qualified Associates
in accordance with its published Associate Compensation Plan.



6.
Operations Agreement:



The parties agree to execute an Operations Agreement (the “Operations
Agreement”) for each country in the Territory prior to commencement of marketing
and sales activities in such country. The Operations Agreement shall define the
rights and responsibilities of each party with respect to customer care,
operations, administration and fulfillment. Among other things, the operating
agreement will included provisions which:


a.
Set forth the Products that shall be offered for sale and the pricing of such
Products as determined at the sole discretion of RBC Life.



b.
Designate which party will be responsible for funding costs and expenses
associated with the respective rights and responsibilities of the parties.



c.
Define the shipping and handling fees to be charged to Customers for order
fulfillment, which fee is intended to exceed the cost of order fulfillment and
delivery.



d.
Define the conditions under which operating activities will be transferred to
RBC Life to the extent such activities are conducted and/or managed by Butler.



e.
Define minimum Sales levels that must be achieved by Butler for the country to
remain in the Territory. Minimum Sales levels shall be established for the
following periods: Year 1, Year 2, Year 3, Year 4, Year 5 and Years 6 through
the end of the Agreement. The Operating Agreement shall also specify that, to
the extent a minimum Sales level is not achieved in any annual period, Butler
shall have a ninety (90) day period to cure the deficiency.



Each Operations Agreement executed by the parties shall represent an Addendum to
this Agreement and is deemed to be incorporated herein by reference.


7.
Representations and Warranties:




Sales and Marketing Agreement        Page 6 of 12





--------------------------------------------------------------------------------



a.
Ownership of Intellectual Property Rights. Notwithstanding anything contained
herein to the contrary, all product formulas, artwork, designs, packaging or
advertising materials, which have been, or are in the future, designed,
developed and/or created by RBC Life (or any of its third-party sublicensees or
consultants), shall be, and remain RBC Life’s (or its affected third-party’s, as
the case may be) sole and exclusive property, inclusive of all copyrights and
right to copyright therein and thereto.



b.
Ownership of Marks. Subject to the terms of this Agreement, the Butler
acknowledges and agree that: (i) all copyrights, trademarks, trade names,
patents and service marks and rights to same owned by and/or licensed to RBC
Life shall be and remain the sole and complete property of RBC Life, or its
affected third-party licensors, as the case may be; (ii) that Butler shall not
at any time acquire or claim any right, title or interest of any nature
whatsoever in any such trademark, trade name, patent, copyright or service mark
by virtue of this Agreement or of Butler’s use thereof in connection with the
Products or the fulfillment of his obligations under this Agreement; and (iii)
that any right, title or interest in or relating to any such trademark, trade
name, patent, copyright or service mark, which comes into existence as a result
of, or during the term of, the exercise by Butler of any rights granted to him
hereunder shall immediately vest in RBC Life (or its affected third-party
licensor, as the case may be).



Butler agrees to take all actions and to execute, acknowledge, and deliver all
documents as RBC Life may reasonably request and at RBC Life’s expense, to
effectuate the acknowledgments of ownership contained in this Section 7(b) and
to secure, maintain, and defend for RBC Life’s own benefit all rights set forth
herein.


c.
RBC Life Warranties and Indemnity. RBC Life warrants and represents that RBC
Life has sufficient rights to the Products to grant the rights under this
Agreement and that any Product provided by RBC Life under this Agreement does
not and will not infringe any third party proprietary right. RBC Life warrants
and represents that it has the right to enter into this Agreement and that this
Agreement and Butler’s performance under this Agreement will not conflict or
violate any obligations that RBC Life may have under an agreement with any third
party. RBC Life will indemnify Butler, and his affiliates and employees, against
claims, actions, demands, liabilities, losses, damages, expenses (including
reasonable attorneys' fees and legal costs) related to alleged or actual
infringement of third party proprietary rights by the Products. RBC Life will
indemnify Butler, and his affiliates and employees, against any claims,
liabilities, losses, damages, injuries, costs, expenses, causes of action,
claims, demands, assessments and similar matters related to any breach of RBC
Life's warranties.



d.
BUTLER’S WARRANTIES AND INDEMNITY. Butler warrants and represents that he has
the full power and authority to enter into this Agreement, acknowledges that he
has no authority to bind RBC Life and warrants that he will not attempt to
represent that he has any such authority. Butler warrants and represents that he
shall use his reasonable best efforts to maximize sales of the Products. Butler
warrants and represents that his making and performance of this Agreement shall
not violate any


Sales and Marketing Agreement        Page 7 of 12





--------------------------------------------------------------------------------



laws or regulations of any country within the Territory; any agreement, right or
obligation between him and any other person, firm or corporation; or any rights
of any third party. BUTLER WILL INDEMNIFY RBC LIFE, AND ITS AFFILIATES,
OFFICERS, DIRECTORS AND EMPLOYEES, AGAINST ANY CLAIMS, LIABILITIES, LOSSES,
DAMAGES, INJURIES, COSTS, EXPENSES, CAUSES OF ACTION, CLAIMS, DEMANDS,
ASSESSMENTS AND SIMILAR MATTERS RELATED TO ANY BREACH OF BUTLER’S WARRANTIES.


e.
Conditions on Indemnity Obligations. The indemnity obligations set forth in this
Agreement are conditioned upon the party claiming indemnification (the
"Indemnified Party") promptly notifying the indemnifying party (the
"Indemnifying Party") of the claim, allowing the Indemnifying Party to control
any defense and settlement of such claim and assisting the Indemnifying Party in
the defense and settlement so long as the Indemnifying Party reimburses the
Indemnified Party's reasonable expenses.



8.
Term and Termination:



This Agreement shall commence on the date first written above and shall
terminate on the date twenty-five (25) years from the date of the first sale of
Products in the Territory. This Agreement may be earlier terminated for the
following causes:


a.
Either party may terminate this Agreement for a material breach by the other
party which has not been cured within thirty (30) days after the non-breaching
party provided written notice of such breach to the breaching party.



b.
This Agreement may be terminated at any time by RBC Life, effective immediately
upon notice, if Butler: (1) becomes insolvent, (2) files a petition in
bankruptcy, or (3) makes an assignment for the benefit of creditors. This
Agreement may be terminated at any time by Butler, effective immediately upon
notice, if RBC Life: (1) becomes insolvent, (2) files a petition in bankruptcy,
or (3) makes an assignment for the benefit of creditors.



c.
RBC Life may terminate this Agreement in the event that the total organizational
QV generated by Butler during any twelve (12) month period during the term of
this Agreement declines to an amount that is 50% or less of the highest total
organizational QV generated by Butler during any prior twelve (12) month period
during the term of this Agreement, which event is not cured within ninety (90)
days after the date of the event.



9.
Independent Contractor:



Butler shall perform his services to RBC Life under this Agreement as an
independent contractor. Nothing contained in this Agreement shall be deemed to
create any association, partnership, joint venture, or relationship of employer
and employee among the parties hereto or to provide any party with the right,
power or authority, whether express or implied, to create any

Sales and Marketing Agreement        Page 8 of 12





--------------------------------------------------------------------------------



such duty or obligation on behalf of the other parties. Butler also agrees that
he will not hold himself out as a partner, joint venturer, co-principal or
employee of the RBC Life by reason of the Agreement. IN THE EVENT THAT RBC LIFE
IS ADJUDICATED TO BE A PARTNER, JOINT VENTURER, CO-PRINCIPAL OR EMPLOYER OF OR
WITH BUTLER, BUTLER SHALL INDEMNIFY AND HOLD HARMLESS RBC LIFE FROM AND AGAINST
ANY AND ALL CLAIMS FOR LOSS, LIABILITY OR DAMAGES ARISING THEREFROM.


10.
Assignment:



No party may assign its rights under this Agreement to any other party without
the prior written consent of the other parties. Any attempted assignment or
other transfer of this Agreement not in compliance with this Section shall be
null and void and shall be deemed to be a material breach of this Agreement
which is not capable of cure.


11.
Confidentiality:



Each party agrees that it will hold in strict confidence and not disclose the
Confidential Information of the other party to any third party and use the
Confidential Information of the other party for no purpose other than the
purposes expressly permitted by this Agreement. Each party shall only permit
access to the other party’s Confidential Information to those of its employees
having a need to know and who are subject to confidentiality obligations at
least as restrictive as those contained in this Section. Each party shall
maintain the confidentiality and prevent accidental or other loss or disclosure
of any Confidential Information of the other party with at least the same degree
of care as it uses to protect its own Confidential Information but in no event
with less than reasonable care. A party's obligations of confidentiality under
this Agreement shall not apply to information which such party can document (i)
is in the public domain without the breach of any agreement or fiduciary duty or
the violation of any law, (ii) was known to the party prior to the time of
disclosure without the breach of any agreement or fiduciary duty or the
violation of any law, (iii) is independently developed by the party prior to
receiving such Confidential Information without reference to any Confidential
Information, (iv) is required to be disclosed pursuant to a judicial order, a
requirement of a governmental agency or by operation of law, provided that such
party gives the other party written notice of any such requirement immediately
after learning of any such requirement, and takes all reasonable measures to
avoid or limit disclosure under such requirements and to obtain confidential
treatment or a protective order and has allowed such other party to participate
in the proceeding. Upon written request by any party hereto, the other party
shall promptly return all documents and other tangible materials representing
the requesting party's Confidential Information and all copies thereof.
Notwithstanding anything contained herein to the contrary, RBC Life reserves the
right to publicly disclose the terms of this Agreement if it determines in good
faith that this is a material agreement which must be filed with the U.S.
Securities and Exchange Commission.


12.
Governing Law:



This Agreement shall be governed by the laws of the State of Texas, U.S.A.



Sales and Marketing Agreement        Page 9 of 12





--------------------------------------------------------------------------------



13.
Arbitration:



The parties shall make a good faith effort to settle any dispute or claim
arising under this Agreement. If the parties fail to resolve a dispute or claim,
the parties shall first submit the matter for mediation before a mutually
agreed upon mediator. In the event the dispute still cannot be resolved despite
such mediation, then the parties shall submit the matter to arbitration in the
city of Dallas, Texas, U.S.A., in accordance with the Commercial Dispute
Resolution Procedures of the American Arbitration Association. The decision and
any award rendered pursuant to the arbitration are binding on the parties and
may be entered in any court having jurisdiction.


14.
Waiver:



It is understood that the parties may waive the strict performance of any
covenant or representation made herein.  Any waiver, however, made by any party
hereto must be duly made in writing in order to be considered a waiver, and the
waiver of one covenant or representation shall not be considered a waiver of any
other covenant or representation, unless specifically stated in writing as
aforementioned. Any failure by either party to enforce at any time any term or
condition under this Agreement shall not be construed as a waiver of that
party's right to enforce each and every term of this Agreement.


15.
Headings:



Headings and captions are for convenience only and are not to be used in the
interpretation of this Agreement.


16.
Further Instruments:



The parties agree to execute and deliver such instruments and take such other
action as shall be reasonably necessary, or as shall be reasonably requested by
any other party, in order to carry out the transactions and agreements
contemplated by this Agreement.


17.
Notices:



All notices, statements, and reports required or permitted by this Agreement
shall be in writing and deemed to have been effectively given and received; (i)
when transmitted if sent by facsimile, provided a confirmation of transmission
is produced by the sending machine and a copy of such facsimile is promptly sent
by courier service; or (ii) when delivered if delivered personally or sent by
express courier service. During the term of the Agreement, each party shall be
required to maintain a device by which facsimile transmissions may be sent and
received. Notices shall be addressed as follows:


If to RBC Life:
 
RBC Life Sciences, Inc.
2301 Crown Ct.

Sales and Marketing Agreement        Page 10 of 12





--------------------------------------------------------------------------------



Irving, Texas, U.S.A. 75038
Attn: Steven E. Brown
T: 972.893.4000
F: 972.893.4111


If to Butler:


Terry Butler
45 Royal Albert Crescent Paradise Point
Gold Coast, Queensland, Australia, 4216
T: +61755642565
F:_____________


Each party agrees to notify the other party in the event of a change to any of
the address information above.


18.
Entire Agreement:



This Agreement supersedes all proposals, oral or written, all negotiations,
conversations, or discussions between or among parties relating to the subject
matter of this Agreement and all past dealing or industry custom.


19.
Severability:



If any provision of this Agreement is held to be illegal or unenforceable, that
provision shall be limited or eliminated to the minimum extent necessary so that
this Agreement shall otherwise remain in full force and effect and enforceable.


20.
Counterparts:



This Agreement may be executed in one or more counterparts, which may include
facsimile, scanned or other electronic copies of signatures, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument.


21.
DISCLAIMER; LIMITATION OF LIABILITY:



NO PARTY SHALL BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES ARISING OUT OF THIS AGREEMENT, EVEN IF THE PARTY KNEW OR SHOULD HAVE
KNOWN OF THE POSSIBILITY OF SUCH DAMAGES, INCLUDING, WITHOUT LIMITATION, ANY
LOST REVENUE OR FAILURE TO REALIZE EXPECTED PROFITS.









Sales and Marketing Agreement        Page 11 of 12





--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.




RBC Life Sciences, Inc.:
__/s/ Steven E Brown________
Steven E. Brown, President
___January 16, 2013_________
Date






Terry Butler:
_____/s/ Terry Butler________
                
______January 17, 2013______
Date





Sales and Marketing Agreement        Page 12 of 12



